Citation Nr: 0320709	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 
1998, for the grant of service connection for bronchitis.

2.  Entitlement to an effective date earlier than May 1, 
1998, for the award of individual unemployability.

3.  Entitlement to service connection for a psychiatric 
disorder, including a cognitive disability, secondary to an 
in service head laceration.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to July 
1972, and from August 1976 to April 1978.  The veteran also 
had a period of active duty for training from April 1974 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  By rating 
decision of August 2000, service connection was denied for a 
cognitive disorder claimed as due to an in service 
laceration.  The record discloses that previously denied 
claims for service connection for bronchitis and individual 
unemployability were granted by rating decision dated in May 
2002.  The awarded benefits granted in this rating decision 
were effective from May 1, 1998.  The veteran has filed an 
appeal with respect to the effective date assigned for the 
award of these benefits.  

The Board notes that the veteran appears to raise the issue 
of entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound in 
correspondence dated in July 2002.  This matter has not been 
developed for appellate consideration and is referred to the 
RO for any appropriate action. 


FINDINGS OF FACT

1.  Received by the RO on May 1, 1998 was the veteran's claim 
for service connection for bronchitis.

2.  In May 2002 the RO granted service connection for 
bronchitis rated as 60 percent disabling and correctly an 
effective date of May 1, 1998, the date of receipt of the 
claim.  

3.  In May 2002 the RO awarded a total rating for 
compensation purposes based on individual unemployability and 
correctly an effective date of May 1, 1998, the date of 
receipt of the claim and the date entitlement arose.  .

6.  A psychiatric disorder, to include a cognitive disorder, 
is not of service origin.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 1, 1998, 
for the grant of service connection for bronchitis have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).

2.  The criteria for an effective date prior to May 1, 1998, 
for an award total rating for compensation purposes based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ ,3.400. 4.16 (2002).

3.  A psychiatric disorder, to include a cognitive disorder, 
was not incurred in or aggravated during active duty nor may 
a psychosis or other disease of the central nervous system be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The March 2003 supplemental statement of the case 
specifically informed him of the provisions of the VCAA and 
what evidence the VA would obtain.  Quartuccio v. Princippi, 
16 Vet. App. 183 (2002).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records, private medical records, and VA examination reports 
and opinions.  All relevant evidence identified by the 
veteran has been obtained and considered.  Further, the 
record reflects that this matter was remanded to the RO in 
January 2001 for further evidentiary development.  
Accordingly, the Board finds that the VA has satisfied its 
obligation to notify and assist the veteran in this case 
pursuant to the VCAA.  

I.  Entitlement to service connection for a psychiatric 
disorder, including cognitive disability

The service medical records show that in January 1978, the 
veteran fell and struck his forehead and sustained a one-inch 
laceration to his forehead over his right eyebrow.  The 
laceration was cleansed with a Betadine solution and closed. 
The veteran was found to be alert and oriented and denied 
loss of consciousness.  A separation examination is not on 
file.

Post-service medical records disclose that the veteran was 
hospitalized at a private facility for several weeks in 
February 1980 for injuries sustained in a truck accident.  
During this hospitalization, the veteran was conscious, 
alert, and complaining of severe headache and neck pain.  He 
gradually showed a clearing of all symptomatology.  The 
discharge diagnoses included a cerebral concussion, a small 
laceration of the forehead noted not to require suturing, and 
musculoligamentous disruption of the neck.

Beginning in 1981 the veteran received treatment at VA and 
private facilities for several disorders, including neuro-
psychiatric problems.  The veteran underwent a private 
psychiatric evaluation in June 1981.  At that time the 
veteran reported that he was involved in a truck accident in 
January 1980.  Since that time he had been bothered by 
headaches and epilepsy.  The diagnosis was organic brain 
syndrome secondary to the accident and reactive depression.  

When hospitalized at a VA facility in March 1982 he stated 
that he had been involved in an automobile accident in 1980 
and since that time he had emotional problems and seizures.  
When hospitalized at a VA facility in January 1986 the 
diagnoses included seizure disorder and atypical depression.  

The record discloses the veteran was awarded Social Security 
disability benefits in February 1983.  The veteran was 
determined to be disabled due to organic brain syndrome.  
This disability was determined to have its onset in September 
1981.

An August 1986 statement from a private physician indicates 
that the veteran had been receiving treatment since 1981.  
The current diagnoses include atypical depression, a seizure 
disorder, mental retardation, and rule psychogenic pain 
disorder.

The veteran received private psychiatric treatment in 1995 
and 1996.  In a January 1996 private psychiatric evaluation, 
Dr. S.B., evaluated the veteran with mental disorder 
secondary to motor vehicle accident with head trauma and 
adjustment disorder with mixed emotional features (Axis I).  
In conjunction with this examination, the veteran reported a 
history of being severely injured in a trucking accident in 
January 1980, for which he was hospitalized and evaluated 
with organic brain syndrome.  In particular, the veteran 
reported a history of seizure disorder secondary to this 
accident.

Of record are numerous lay statements, dated in December 
1998, from friends of the veteran, which are to the effect 
that he sustained a forehead injury while on active duty from 
a gun kickback, which caused him to fall and strike his head.  

At a July 1999 private psychological evaluation the veteran 
reported that, once when he was handling an M16 rifle during 
service, the gun recoiled, which caused the butt of the rifle 
to hit him over his right eye.  He stated that he was knocked 
unconscious and was taken to the base hospital, where his 
wound was stitched and he was released to light duty.  In 
addition, he reported the post-service motor vehicle 
accident.  The examining psychologist, J.M., Ph.D., diagnosed 
a mood disorder not otherwise specified as well as a 
cognitive disorder not otherwise specified (Axis I), rule out 
a mixed personality disorder (Axis II), and status post 
closed head injury (Axis III).  The psychologist explained 
that a significant cognitive deficit stemming from the 
veteran's first head injury could not be ruled out but noted 
that the record providing such documentation of the effects 
of the in service injury was not available.

A hearing was held at the RO in September 1999.  At that time 
the veteran testified that he was struck by the butt of an M-
16 in 1978.  He required stitches.  He subsequently developed 
blurred vision, headaches and impairment in his 
concentration.  His brother also provided testimony

In a November 1999 letter, a private physician, Dr. G.E., a 
general practitioner, indicated he had examined the veteran 
and reviewed his medical records.  The physician diagnosed 
the following: mental residuals of head trauma received in 
the military manifested by headaches and poor memory; mental 
residuals of head trauma received in the post-service motor 
vehicle accident superimposed on the residuals of head trauma 
from the military accident manifested by poor memory, 
seizures, and alcoholism.  In addition, the physician 
expressed the opinion that the veteran's apparent malingering 
due to poor memory and confusion as to the proper sequence of 
events were actually manifestations of residuals of the 
military and civilian accidents.

In a January 2000 letter, the private psychologist, J. M., 
Ph.D., explained that it was possible that even the veteran's 
relatively mild or minor initial head injury may have played 
a significant role in the overall degree of impairment 
resulting from his multiple head injuries.

A VA examination was conducted by a psychologist in May 2000.  
At that time the veteran reported auditory and visual 
hallucinations.  Following the examination the diagnosis was 
cognitive disorder not found.

A VA psychological examination was conducted in June 2000.  
The results completed were deemed invalid.  Consequently, the 
examiner was unable to conclude with certainty that any 
cognitive and emotional deficits were present.

A videoconference hearing was conducted by the undersigned in 
October 2000.  At that time the veteran stated that after he 
was struck by the rifle he experienced dizzy spells.  He 
maintained that seizures, depression. And headaches were 
caused by this injury.

In a private medical statement, dated in August 2001, Dr. 
G.E., indicated that he agreed with Dr. M that even the 
veteran's relatively mild head injury may have play a 
significant role in the overall degree of impairment from his 
multiple head injuries.  He also concurred with the opinion 
Dr.B. making a diagnosis of mental disorder secondary to 
motor vehicle accident with head trauma and adjustment 
disorder with mixed emotional features.  This opinion was 
based upon findings noted during his own examination of the 
veteran, in addition to his 30 years of experience with 
amateur and professional boxers, and his 40 years of 
experience with persons with involved in motor vehicle 
accidents.

A VA examination was conducted in August 2001.  The report 
indicates that the examiner reviewed the veteran's records.  
The examiner obtained a detailed history from the veteran.  
Following the examination the diagnosis was scalp laceration 
to the right side of the forehead in 1978.  The examiner 
rendered an opinion that there was no neurological deficit 
related to this injury.  Also diagnosed was post-traumatic 
epilepsy secondary to head trauma in a motor vehicle accident 
in 1980.

A November 2001 VA examination report referenced diagnoses of 
cognitive disorder and depressive disorder, each assessed as 
not otherwise specified.  In his assessment, the psychologist 
stated he lacked expertise to offer an opinion whether the 
veteran's diagnosed cognitive disorder is secondary to his in 
service laceration or to his motor vehicle accident in 1980.  
The examiner noted this circumstance was attributable, in 
part, to the veteran being a poor historian in providing 
sufficient information to allow the examiner to render a 
composite etiology, and that the information of record was 
determined not to be sufficient to permit him to document a 
cause.

The January 2002 and March 2002 reports of the VA 
psychiatrist note the veteran provided a history of post-
traumatic partial epilepsy with secondary generalization 
having its onset approximately two months after he sustained 
mild cerebral concussion in 1977.   Examination of the 
veteran revealed no focal abnormalities.  The examiner noted 
that the veteran's seizure disorder was presently well 
controlled with medication compliance.  It was noted that 
subsequent laboratory tests showed serum levels of both 
anticonvulsants, Dilantin and Valproate, were very low 
suggesting noncompliance with treatment.

A VA neuropsychological evaluation report, dated in February 
2002, indicated that sufficient evidence was not obtained on 
examination to permit an assessment of any underlying 
cerebral dysfunctions.  In this regard, it was noted that 
data obtained on examination was unreliable as the validity 
and motivational measures were abnormal and suggested a lack 
of effort and/or negative test-taking response biases.  The 
examiner noted that while some of the results obtained in 
conjunction with the tests administered indicated genuine 
brain dysfunctions, there was not sufficient confidence in 
the validity of the data obtained.  The test results were 
interpreted as globally deficient and noted to be essentially 
unchanged from earlier evaluation in June 2000. 

In a March 2002 report, the VA psychologist indicated there 
was no compelling objective evidence establishing that the 
veteran's cognitive disorder is secondary to the in service 
head laceration or the motor vehicle accident, based upon his 
review of neurology examination and neuropsychological test 
results.  The examiner noted that results of VA 
neuropsychological examination were not determined to be 
valid indicators of either the veteran's ability or 
neuropsychological status.  

VA medical opinion was requested in April 2002.  In an April 
2002 medical report, the Chief of the Mental Health Clinic, 
addressed the clinical significance of the in service head 
injury to the veteran's current cognitive dysfunction.  It 
was his opinion that the veteran was malingering.  In 
rendering his opinion, the examiner cited the extensive 
medical evidence of record.  The examiner concluded that the 
medical history suggestive of malingering due to the nature 
of disparities between the veteran's responses on evaluation 
and behaviors noted in other non-clinical settings.  

Analysis

Applicable regulations provide service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease incurred in or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
psychosis or other organic diseases of the nervous system, to 
a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection. See 38 
C.F.R. § 3.303(b) (202).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met my lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 494-95 (1992). 

To summarize, the service medical records show that the 
veteran did sustain a laceration over the right eye.  
However, he denied loosing consciousness.  The service 
records show no evidence of a mental disorder or any 
residuals complaint relative to the laceration.  Also, the 
first clinical evidence of a mental disorder was in 1981 
following a post service accident in January 1980, more than 
one year after service.

In reviewing the veteran's records, the Board notes that 
conflicting medical opinions have been rendered regarding the 
etiology and diagnosis of the veteran's current psychiatric 
disorder.  Following a careful and considered review of the 
record, the Board finds that the opinions of VA examiners 
regarding the veteran's psychiatric disorder are more 
probative and persuasive than the opinions of the private 
physicians, whom opined there to be a possible relationship 
between the in service head laceration and the veteran's 
current mental impairment.

Two private medical professionals have offered opinions 
regarding the etiology of the veteran's psychiatric disorder.  
First, Dr. J. M., a psychologist diagnosed a mood disorder 
not otherwise specified as well as a cognitive disorder not 
otherwise specified.  Dr. M. indicated cognitive deficit 
stemming from the veteran's first head injury could not be 
ruled out and that relatively mild or minor initial head 
injury may have played a significant role in the overall 
degree of impairment resulting from his multiple head 
injuries.  However, Dr. M's opinion was based on the clinical 
history as stated by the veteran.  In this regard, when 
initially evaluated in November 1999 the veteran informed Dr. 
M. that the inservice injury rendered him unconscious.  This 
is not confirmed by the service medical records in which the 
veteran stated that he was not unconscious.  The Board is not 
bound to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).  The Board 
finds this opinion speculative in nature.

The second opinion is from Dr. G.E., a general practitioner, 
who has indicated that he has expertise in treating head 
injuries.  Dr. G.E. indicated that the veteran's mental 
residuals were related to the initial in service head injury 
upon which residuals associated with the post service head 
trauma were superimposed.  He indicated that this opinion was 
based on his own examination of the veteran and the veteran's 
medical records.  However, he did not identify these records.  

In contrast, VA examinations were conducted by psychologist 
and psychiatrists between May 2000 and March 2002.  These 
examiners reviewed the evidence in the veteran's claims 
folder, including the service medical records.  These reports 
do not establish a relationship between any current mental 
disorder and the inservice head injury or have indicated an 
absence of objective findings of residual deficit resulting 
from the inservice laceration to the forehead.  
Neuropsychological evaluation conducted during this period 
have yield invalid results.  

As such in April 2002 an opinion was rendered by the Chief of 
the Mental Health Clinic.  It was his determination that the 
evidence of record supported a finding of malingering.  In 
this regard, the report shows that the opinion was based on 
an extensive review of the records in the veteran's claims 
folder.  The physician explained that findings on 
neuropsychological testing showed disparities in the 
veteran's demonstrated abilities.  The examiner highlighted 
instances documented in VA treatment and examination reports 
supportive of an assessment of malingering.  

After reviewing the record the Board finds that the evidence 
does not show the presence of a mental disability, to include 
psychiatric, cognitive or seizure disorders during service or 
within one year thereafter.   Further the weight of the 
evidence does not establish a relationship between the 
reported psychiatric, cognitive or seizure disorders and any 
incident which occurred in service.  Also, the evidence is 
not in equipoise as to warrant consideration of the benefit 
of the doubt doctrine.  38 C.F.R. § 3.102 (2002).  
Accordingly service connection is not warranted.  

II  Earlier Effective Dates

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 C.F.R. § 3.400 (2002).  In 
cases involving direct service connection, the effective date 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i) (2002).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) (2001) provides that the effective date 
of pension or compensation benefits (as a claim for increase 
or to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of 1 year prior to the date of 
receipt of the report. 38 C.F.R. § 3.157 (2001).  As to 
reports prepared by the VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1) 
(2001).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim. 38 C.F.R. § 3.157(b) (2001). This regulation, however, 
does not provide for special circumstances in cases of 
initial claims for compensation.

A.  Bronchitis

From 1981 to 1997 there veteran submitted several claims for 
non-service connected pension benefits and received treatment 
at VA and private facilities for various disorder.  These 
documents do not contain a claim, either formal or informal, 
for service connection for bronchitis.

The record discloses that the veteran initial claim for 
service connection for bronchitis was received on May 1, 
1998.  

In May 2002 the RO granted for bronchitis, and a 60 percent 
evaluation was assigned effective from May 1, 1998, the date 
of receipt of the claim.  

In correspondence, dated in July 2002, the veteran indicated 
that the effective date for the award of service connection 
is appropriately 1981.  In other correspondence, dated in 
March 2003, the veteran maintained that he filed a claim for 
service connection for bronchitis in 1989, that this claim 
was never decided, and that the claim had remained pending 
since that time.

To summarize, there is no evidence that the veteran filed a 
claim for service connection for bronchitis prior to May 1, 
1998.  It was not until receipt of the May 1998 claim that 
the veteran indicated an intent to seek compensation benefits 
based upon a respiratory disorder.  In May 2002 the RO 
granted service connection for bronchitis, and a 60 percent 
evaluation was assigned effective from May 1, 1998, the date 
of receipt of the claim.  The Board concurs with this 
effective date.  Accordingly, the Board finds that the weight 
of the evidence is against the veteran's claims.  

B.  Individual Unemployability

With respect to his claim for an earlier effective date for 
the award of individual unemployability, the veteran contends 
that he became unable to maintain gainful employment in 1981, 
as evidenced by the award of Social Security disability 
benefits. 

From 1981 to 1997 there veteran submitted several claims for 
non-service connected pension benefits and received treatment 
at VA and private facilities for various disorder.  These 
documents do not contain a claim, either formal or informal, 
for a total rating for compensation purposes based on 
individual unemployability. 

The veteran filed a claim for service connection for 
bronchitis which was received by the RO on May 1, 1998.  

The record shows that the veteran filed an Application For 
Increased Compensation Based On Unemployability, VA Form 21-
8940, in January 2000.  

The RO, in a May 2002 rating decision, granted service 
connection for bronchitis, and evaluated that disability as 
60 percent disabling.  In the May 2002 decision the RO also 
granted unemployability benefits effective from May 1. 1998.  

Analysis

Generally, the governing regulations provide that a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2002).  These regulations 
further provide that if there is only one such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a). 

To summarize, the veteran became eligible for unemployability 
benefits in May 2002, when the RO granted service connection 
for the bronchitis and assigned a 60 percent rating effective 
May 1, 1998 the date of receipt of claim for service 
connection.  The RO also construed this claim as being a 
claim for unemployability benefits.  Service connection is 
not in effect for any disorder prior to May 1, 1998.  In May 
2002 the RO granted a total disability rating for 
compensation purposes based on individual unemployability and 
assigned an effective date of May 1, 1998, the date of 
receipt of claim and the date entitlement arose.  The Board 
finds no basis for an award of an effective date prior to May 
1, 1998.  Accordingly, the weight of the evidence is against 
the veteran's claim. 

Accordingly, an earlier effective date is not warranted.

Finally, the Board notes that the veteran is in receipt of 
Social Security (SSA) disability benefits.  The Court has 
held that, although a SSA decision with regard to 
unemployability is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a determination 
of the veteran's ability to engage in substantial gainful 
employment.  Martin v. Brown, 4 Vet. App. 136, 134 (1993).  
See also Brown v. Brown, 4 Vet. App. 307 (1993).  In this 
regard, the record shows that Social Security disability 
benefits were established following a determination that the 
veteran was rendered unemployable since September 1981 due to 
organic brain syndrome, a condition for which service 
connection has not been established.  
II.  

ORDER

An earlier effective date for the award of service connection 
for bronchitis is denied.

An earlier effective date for the award of individual 
unemployability is denied.

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

